Citation Nr: 1139786
Decision Date: 10/26/11	Archive Date: 12/06/11

Citation Nr: 1139786	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  94-17 740	)	DATE OCT 26 2011
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.E. and F.M.  


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1959 to November 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 1993 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, the Board remanded the claim for additional development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In a decision in January 1997, the Board denied service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a joint motion for remand, in March 1999, the Court vacated the Board's decision and remanded the case to the Board. 

In a decision in July 1999, the Board again denied the claim.  The Veteran then appealed the Board's decision to the Court, but he subsequently withdrew his appeal in favor of a motion for reconsideration by the Board.  In March 2000, an Order for Reconsideration by an expanded panel of the Board was granted by the Vice Chairman of the Board.  The newly constituted Reconsideration Panel remanded the case to the RO in April 2000. 



In a decision in June 2003, the Reconsideration Panel denied the claim of service connection for a psychiatric disorder to include PTSD.  The Veteran then appealed the decision to the Court.  In an order entered in March 2006, the Court vacated the Board's decision and again remanded the case to the Board in order that the Reconsideration Panel could conduct further development.  

Subsequently, in December 2006, August 2009, and April 2011, the Board remanded this matter for additional development.  In April 2011, the Board requested that the RO search for the unit history, morning reports or sick reports for the Veteran's unit at the U.S. Army and Joint Services Research Center.  The RO requested the records, which were unavailable and a formal memorandum of unavailability was provided in June 2011.  The Board also requested that records from the Social Security Administration be obtained.  These records were obtained and associated with the claims file.  

As directed in the Board's remand in April 2011, as the additional records did not confirm that the Veteran served in Vietnam, the Veteran was not afforded a VA examination for PTSD.  The Board, however, also requested that the Veteran be afforded a VA psychiatric examination to determine whether the Veteran had a psychiatric disorder other than PTSD.  As a VA examination for a psychiatric disorder other than PTSD has not been conducted, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine: 

a).  Whether the Veteran has a psychiatric disorder other than PTSD, and, if so, 



b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder other than PTSD is related to an injury, disease, or event in service? 

In formulating the opinion, the VA examiner is asked to consider the following facts as determined by the Board:

There is no credible evidence that the Veteran served in Vietnam as the Veteran has described.  

The service treatments records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder. 

After service, VA records show that in December 1992, 30 years after service with no interval history of psychiatric symptoms, the Veteran suffered a subarachnoid hemorrhage due to an aneurysm, after which the Veteran showed marked personality changes.  In May 1994, after psychological testing, the diagnosis was adjustment disorder with mixed disturbance of emotions and conduct.  In June 1994, after a psychiatric evaluation by a private physician, the diagnosis was dementia.  On VA examination in December 1995, the diagnosis was PTSD not shown and no other diagnosis.  Except for psychological testing for memory function by VA in 1997 [placed in the above average range], there is no history of psychiatric symptoms or treatment after 1995. 




If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are other etiologies, including residuals of a brain aneurysm after service, when the Veteran's military service is not more likely than any other to cause the Veteran's current psychiatric disorder other than PTSD, and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be provided to the examiner for review. 

2.  After the development has been completed, adjudicate the claim of service connection for a psychiatric disorder other than PTSD.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
L. Howell
Veterans Law Judge,
Board of Veterans' Appeals
____________________________
Mark D. Hindin
Veterans Law Judge,
Board of Veterans' Appeals



____________________________
George E. Guido Jr.
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Citation Nr: 1116005	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  94-17 740	)	DATE
	)
	)
RECONSIDERATION


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, C.E. and F.M.

ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 1993 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded the claim, but further development remains necessary.

Throughout the appeal, the Veteran has been represented by an attorney, but in November 2008, the attorney had to withdraw for medical reasons.  The Veteran then appointed Disabled American Veterans as his representative.  And in June 2009, Disabled American Veterans submitted additional argument on the Veteran's behalf.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 1995, the Veteran testified that he first had nervous problems in 1962 when he was in Vietnam for three months as an advisor.  He stated that before he went to Vietnam he was in an artillery battery in Germany and that he had volunteered with four or five others to serve as advisors in Vietnam.  He indicated that his nervous condition was triggered when his patrol was ambushed and most of his patrol was killed.  He stated he was treated for this condition at a military hospital in the Philippines, but he could not remember the name of the hospital and he thought that it might have been at an air base. 

In a decision in January 1997, the Board denied service connection for a psychiatric disorder to include posttraumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand, in March 1999, the Court vacated the Board's decision and remanded the case to the Board.

In a decision in July 1999, the Board again denied the claim.  The Veteran then appealed the Board's decision to the Court, but he subsequently withdrew his appeal in favor of a motion for reconsideration by the Board.  In March 2000, an Order for Reconsideration by an expanded panel of the Board was granted by the Vice Chairman of the Board.  The newly constituted Reconsideration Panel remanded the case to the RO in April 2000.

In a decision in June 2003, the Reconsideration Panel denied the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder.  The Veteran then appealed the decision to the Court.  In an order entered in March 2006, the Court vacated the Board's decision and again remanded the case to the Board in order that the Reconsideration Panel could conduct further development.

In December 2006, in a remand, the Board directed the RO to request records from the U. S. Department of State.

In February 2007, a representative of the U.S. Department of State stated that after 25 years records are transferred to the National Archives and Records Administration and that the request should be referred there.

In March 2007, the RO forwarded the request to National Archives and Records Administration.  In July 2007, the National Archives and Records Administration (Modern Military Records) indicated that if the Veteran served in Vietnam his name would presumably appear on special orders from the Military Assistance Advisory Group Vietnam, but the date that the Veteran arrived in Vietnam was needed to conduct a search.  The letter also advised that a request be submitted for morning reports for the Veteran's battery in Germany as the reports will indicate the departure and return from a temporary duty assignment.  

In September 2007, the Veteran provided information that he was in Vietnam in approximately May 1962.  In February 2008, the RO provided the National Archives and Records Administration with the date of May 1962 for the Veteran's arrival in Vietnam.  In March 2008, the National Archives and Records Administration (Customer Service Center) stated that the unit to which the Veteran was assigned in Vietnam was needed.

In April 2008, the RO ask the Veteran to provide the unit to which he was assigned in Vietnam.  In May 2008, the Veteran stated that he did not remember the name of his unit due to the time that had elapsed and due to the effects of a brain aneurysm.

In August 2009, the Board remanded the issue for the National Archives and Records Administration to search the special orders of the Military Assistance Advisory Group to verify whether the Veteran was in Vietnam in April 1962, in May 1962 or in June 1962.  In January 2010, the National Archives and Records Administration indicated that they didn't have the capacity to perform the search and advised that it would be more efficient for the National Personnel Records Center too search the morning reports and unit rosters.  In February 2010, the National Personnel Records Center reported that they were unable to find personnel records indicating service in Vietnam and that the search of morning reports did not show that the Veteran was in Vietnam in 1962.  In April 2010, the National Archives and Records Administration requested that the search for special orders be narrowed to a one month time frame.  In August 2010, VA requested that the search be narrowed to May 1962.  In September 2010, the National Archives and Records Administration advised that while the records may be incomplete, the search of special orders of the Military Assistance Advisory Group for the month of May 1962 did not show that the Veteran was assigned to the advisory group.  

While there has been extensive development in this case, including requests for morning reports and a unit history, and searches by the National Personnel Records Center, U.S. Department of State, and National Archives and Records Administration, a search for relevant records by the U.S. Army and Joint Services Research Center has not been made.  


As VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, unless the records sought do not exist or that further efforts to obtain those records would be futile, further development under the duty to assist is needed.  38 C.F.R. § 3.159.

Lastly, on VA examination for posttraumatic stress disorder in December 1995, the examiner concluded that the Veteran did not have a posttraumatic stress disorder.  The Board notes that effective November 7, 1996, VA revised the criteria for diagnosing and evaluating psychiatric disabilities.  61 Fed. Reg. 52695 (1996).  On and after that date, all diagnoses of mental disorders for VA purposes must conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 61 Fed Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  Therefore a new VA psychiatric examination is warranted to determine whether the Veteran currently has a psychiatric disorder in accordance with the DSM-IV criteria.  

The examiner also noted the Veteran was receiving benefits from the Social Security Administration (SSA) and these records need to be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Ask the U.S. Army and Joint Services Research Center for the unit history and lessons learned of the Btry C, 1st Howitzer Bn, 75th Arty, APO 177 (Ansbach, Germany) in May 1962 and for any unit morning reports or sick reports of the Btry C, 1st Howitzer Bn, 75th Arty, APO 177 for May 1962, to determine whether the Veteran was on temporary duty and the unit to which he was assigned.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA psychiatric examination to determine: 

a).  Whether the Veteran currently has a psychiatric disorder other than posttraumatic stress disorder; and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder other than posttraumatic stress disorder is related to service. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are several potential factors, including residuals of a brain aneurysm after service, when one factor the Veteran's military service, is not more likely than any other to cause the Veteran's current psychiatric disorder, and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be provided to the examiner for review.




4.  Only if there is evidence confirming that the Veteran served in Vietnam, afford the Veteran a VA examination, including psychological testing for posttraumatic stress disorder, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has current posttraumatic stress disorder (or has had posttraumatic stress disorder at any time since 1992) that is related to an in-service stressor, including fear of hostile military action. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be provided to the examiner for review.

5.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________                      _______________________
          L. Howell		Mark D. Hindin
     Veterans Law Judge		Veterans Law Judge
     Board of Veterans' Appeals		Board of Veterans' Appeals



_______________________
 George E. Guido Jr.
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Citation Nr: 0930033	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  94-17 740	)	DATE
	)
     RECONSIDERATION 

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARINGS ON APPEAL

Veteran, C.E. and F.M.  


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1993 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Procedural History 

In a decision in January 1997, the Board denied service 
connection for a psychiatric disorder to include 
posttraumatic stress disorder.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). Pursuant to a joint motion for 
remand, in March 1999, the Court vacated the Board's decision 
and remanded the case to the Board.  

In a decision in July 1999, the Board again denied the claim.  
The Veteran then appealed the Board's decision to the Court, 
but he subsequently withdrew his appeal in favor of a motion 
for reconsideration by the Board.  In March 2000, an Order 
for Reconsideration by an expanded panel of the Board was 
granted by the Vice Chairman of the Board.  The newly 
constituted Reconsideration Panel remanded the case to the RO 
in April 2000.  

In a decision in June 2003, the Reconsideration Panel denied 
the claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder.  The Veteran then 
appealed the decision to the Court.  In an order entered in 
March 2006, the Court vacated the Board's decision and again 
remanded the case to the Board in order that the 
Reconsideration Panel could conduct further development. 

In December 2006, the Board remanded the claim. As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Throughout the appeal, the Veteran has been represented by an 
attorney, but in November 2008, the attorney had to withdraw 
because of health problems.  The Veteran then appointed 
Disabled American Veterans as his representative.  And in 
June 2009, Disabled American Veterans submitted additional 
argument on the Veteran's behalf. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 

REMAND 

In December 2006, in a remand, the Board directed the RO to 
request records from the U. S. Department of State. 

In February 2007, a representative of the U.S. Department of 
State stated that after 25 years records are transferred to 
the National Archives and Records Administration and that the 
request should be referred there. 

In March 2007, the RO forwarded the request to National 
Archives and Records Administration.  In July 2007, the 
National Archives and Records Administration (Modern Military 
Records) indicated that if the Veteran served in Vietnam his 
name would presumably appear on special orders from the 
Military Assistance Advisory Group Vietnam, but the date that 
the Veteran arrived in Vietnam was needed to conduct a 
search.  

In September 2007, the Veteran provided information that he 
was in Vietnam in approximately May 1962. 

In February 2008, the RO provided the National Archives and 
Records Administration with the date of May 1962 for the 
Veteran's arrival in Vietnam.  In March 2008, the National 
Archives and Records Administration (Customer Service Center) 
stated that the unit to which the Veteran was assigned in 
Vietnam was needed. 

In April 2008, the RO ask the Veteran to provide the unit to 
which he was assigned in Vietnam.  In May 2008, the Veteran 
stated that he did not remember the name of his unit due to 
the time that had elapsed and due to the effects of a brain 
aneurysm. 

In August 2008, the RO notified the Veteran of the 
unavailability of the records from the State Department and 
the National Archives and Records Administration to support 
his claim that he served in Vietnam. 

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency unless 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 C.F.R. § 3.159.

As the National Archives and Records Administration has 
provided conflicting guidance as to what information is 
needed to search records to support the Veteran's claim that 
he was in Vietnam in 1962, the claim is REMANDED for the 
following action:

1. Ask the National Archives and Records 
Administration to search the special 
orders of the Military Assistance 
Advisory Group Vietnam for the Veteran's 
arrival in Vietnam in May 1962 also in 
April or June 1962.  A copy of the reply 
from National Archives and Records 
Administration (Modern Military Records) 
in July 2007 should accompany the 
request. 

The request should be sent to:  

National Archives and Records 
Administration
8601 Adelphi Road 
College Park, Maryland  20740-6001 

Attention:
Modern Military Records
Textual Archives Services Division 

If the National Archives and Records 
Administration can not find a record that 
the Veteran was in Vietnam, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e). 

2. After the above development is 
completed, adjudicate the claim of 
service connection for a psychiatric 
disorder to include posttraumatic stress 
disorder.  If any benefit remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


     _________________________                       
________________________ 
               Mark D. Hindin                                                
Barry F. Bohan 
           Veterans Law Judge                                         
Veterans Law Judge  
          Board of Veterans' Appeals                            
Board of Veterans' Appeals 


_________________________
George E. Guido Jr. 
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0638106	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  94-17 740	)	DATE
	)
   RECONSIDERATION	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder.

REPRESENTATION

Veteran represented by:	John E. Howell, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, C.E., and F.M.   


ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel  


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 1993 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Procedural History 

In a decision in January 1997, the Board denied service 
connection for a psychiatric disorder to include post-
traumatic stress disorder.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). Pursuant to a joint motion for remand, in 
March 1999, the Court vacated the Board's decision and 
remanded the case to the Board for evidentiary development.  

In a decision in July 1999, the Board denied the claim.  The 
veteran then appealed the Board's decision to the Court, but 
he subsequently withdrew his appeal in favor of a motion for 
reconsideration.  In March 2000, an Order for Reconsideration 
by an expanded panel of the Board was granted by the Vice 
Chairman of the Board.  The newly constituted Reconsideration 
Panel remanded the case to the RO in April 2000.  

In a decision in June 2003, the Reconsideration Panel denied 
the claim of service connection for a psychiatric disorder to 
include post-traumatic stress disorder.  The veteran then 
appealed the decision to the Court.  In an order entered in 
March 2006, the Court vacated the Board's decision and again 
remanded the case to the Board.  It is now before the 
Reconsideration Panel for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 



REMAND

In the order entered in March 2006, the Court found that the 
Board erred by adjudicating the claim before VA complied with 
the regulatory duty to assist the veteran in obtaining 
records of the State Department or by informing him that 
either such documents do not exist or efforts to track down 
the documents would be futile. 

The veteran through counsel argues that full compliance with 
the duty to assist requires that the VA attempt to obtain 
records from the United States Department of State (State 
Department) that may corroborate the veteran's claimed 
service in Vietnam during 1962.  

In compliance with the Court's order, the case is REMANDED 
for the following action:
1. Ensure VCAA compliance with the duty 
to notify under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which was 
decided after the Board's decision in 
June 2003. 

2. Ask the State Department for 
records, classified or declassified, 
pertaining to the deployment of U.S. 
Army personnel stationed in Germany to 
the Republic of Vietnam during 1962 who 
volunteered for temporary duty for the 
purpose of serving as trainers to South 
Vietnamese military forces.  

The relevant facts to be provided 
in the request should include the 
veteran's name, service number ([redacted] 
[redacted]), and Social Security 
number.  Also, in 1962, the 
veteran served in Btry C, 1st 
Howitzer Bn, 75th Arty, APO 177 
(Ansbach, Germany). 

3. If no records are obtained from the 
State Department, notify the veteran 
that the records either do not exist or 
further efforts to obtain the records 
would be futile. 

4. After the above action is completed, 
adjudicate the claim.  If the claim is 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	Mark D. Hindin	Barry F. Bohan
	Veterans Law Judge	Veterans Law Judge
	 Board of Veterans' Appeals	Board of Veterans' Appeals
		 


		
	George E. Guido Jr.
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


